9/9/2019                                        Kimber America
                       Case 1:19-cv-06982-LLS Document    29-3 | Micro | Handguns
                                                                    Filed   09/10/19 Page 1 of 3
                                      Log In   My Wishlist   My Cart   Find Dealers   Product Search




NEW PRODUCTS                    HANDGUNS            RIFLES       PEPPERBLASTER        MEDIA

       SUPPORT              SHOP



   Handguns           Micro




Kimber Quality in a Pocket-Size .380 ACP Package


Micro slides are made to the tightest allowable tolerances, with barrels machined from stainless steel for superior
resistance to moisture. All Micro frames are shaped from the finest aluminum for integrity and strength. In many
respects a miniature 1911, among the most important Micro design advantages is a single action trigger with the
kind of short, smooth pull that ensures accuracy and builds confidence. The thumb safety, slide release and
magazine release are pure 1911 as well. Standard features include a lowered and flared ejection port for
https://www.kimberamerica.com/pistols/micro                                                                      1/3
9/9/2019                                        Kimber America
                       Case 1:19-cv-06982-LLS Document    29-3 | Micro | Handguns
                                                                    Filed   09/10/19 Page 2 of 3
flawless ejection and a beveled magazine well for fast, positive loading. Sights are steel – not plastic – and
mounted in machined dovetails for additional integrity. Each Micro includes an extended 7-round magazine.


Ideal for shooters with small hands as well as those who insist on mild recoil combined with enough power for
concealed carry or home protection, Micro pistols are the right choice for many applications. Best of all, they
offer unequaled Kimber quality, dependability and performance.



   Micro Two Tone                                                   Micro Desert Night




   Micro Crimson Carry                                              Micro Desert Tan (LG)




   Micro CDP                                                        Micro Covert




   Micro Raptor                                                     Micro Eclipse




   Micro Special Editions                                           Micro TLE




   Micro Stainless




Careers      Legal     About     Contact      Safety   Promotions

https://www.kimberamerica.com/pistols/micro                                                                       2/3
9/9/2019                                        Kimber America
                       Case 1:19-cv-06982-LLS Document    29-3 | Micro | Handguns
                                                                    Filed   09/10/19 Page 3 of 3




https://www.kimberamerica.com/pistols/micro                                                        3/3
